Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    610
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    784
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    671
    media_image3.png
    Greyscale

	The closest prior art references to AQAD et al and newly cited reference HUSTAD et al (2016/0187782) disclose the cholic-based sulfonate salts having carbonyl groups substituted on the cholic skeleton, however claim 1 now recites that the cholic structures have at least one hydroxyl group in each of the formulae (Rb1-1), (Rb1-2) and (Rb1-3) at the RS11 - RS13 .  RS21 - RS23 and RS31 -   RS33 position, respectively.           
	Applicants have comparative evidence of the claimed acid generator to the prior art acid generator as seen in AQAD et al and HUSTAD et al.  The evidence demonstrates improved optimum exposure amounts (Eop (mJ/cm2) and uniformity of pattern dimension CDU of the claimed acid generators over the photoacid generators of AQAD et al and HUSTAD et al, as seen in Table 6 of the specification.
	Because of the unexpected and improve results the claimed invention is given secondary considerations over any obviousness rejection and accordingly, claims 1, and 3-5 are seen as allowable and passed to issue.
	Claim 5 has been rejoined base on In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedence that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 13, 2021